The opinion of the court was delivered,
by Thompson, J.
It does not seem to have been disputed that the person named as commissioner on part of the defendant, did take the testimony on the interrogatories filed. But it was contended that he was not named, and that the notice was indescriptive. The notice was, “ that-Buckley, Esq., a justice of the peace of Freeport, Illinois,” was nominated commissioner to take depositions.
The rule of court of Bradford county requires “ written notice of the rule (for a commission) with a copy of the interrogatories, and of the name of the commissioners or their office titles,” to be served on the adverse party, his agent or attorney, ten days before issuing the commission.
Here there was a name, and also the official title of the gentleman given. We think this was sufficiently descriptive. It is possible that the surname might not have been sufficient, but together they were: Sweitzer v. Meese, 6 Binn. 502. In that case “ Spangler, innkeeper,” was held sufficient, and there is no perceptible difference between the requirement to give the name in that case and the same requirement in this; nor for the propriety of relaxing the rule for notice in the one case more than the other. The plaintiff here was not misled into trusting a person different from one supposed to have been named. He was not prevented from filing cross-interrogatories, and naming his own commissioner, nor was there evidence that there was any other person by the name of-Buckley, Esq., a justice of the peace, in Freeport, Illinois. The objection is purely technical, but even on this ground we think the objection insufficient, for there was a name and official designation both. Certainly this was sufficient.
*243It is a mistake to suppose that rules for commissions are to be rigidly construed against depositions, because testimony so taken is not supposed to be so satisfactory as the personal presence of the witness. While this may be conceded, it must be remembered that in a country composed of so many sovereign states, and where the subpoena of one state court will not run into another, it is the only way of certainly obtaining testimony out of the state, although the witness may be within a few miles of the court, as is often the case. A bond fide substantial compliance, therefore, with the rules of court, requiring notice to Toe given, is not to be defeated by a mere technicality, which could not eventuate in any possible injury to a party who desires nothing but fair play. The other objections to the depositions are without merit, and need not be further noticed.
As the testimony might have been important to the defendant, we must reverse the judgment on account of its rejection. The judgment is therefore reversed, and
A venire de novo awarded..